 

Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is dated June
24, 2020, by and between Reed’s, Inc., a Delaware corporation (“Reed’s” or the
“Company”), and Norman E. Snyder, Jr. (the “Executive”). This Agreement amends,
replaces and supersedes in its entirety that certain employment agreement by and
between Executive and the Company dated September 30, 2019 (“Original
Agreement”).

 

WHEREAS, Executive was promoted by the board of directors of Reed’s to Chief
Executive Officer of the Company effective March 1, 2020 (“Effective Date”); and

 

WHEREAS, Reed’s and the Executive desire to enter amend and restate the Original
Agreement to evidence the amended terms of the employment of the Executive by
Reed’s for his service in his new position of Chief Executive Officer.

 

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

Section 1 Employment. Reed’s hereby employs the Executive and the Executive
hereby accepts such employment, in accordance with the terms and conditions set
forth in this Agreement. By executing this Agreement, Executive represents and
warrants to Reed’s that (i) the Executive is entering into this Agreement
voluntarily and that his employment hereunder and compliance with the terms and
conditions hereof will not conflict with or result in the breach by him of any
agreement to which he is a party or by which he may be bound; (ii) the Executive
has not violated, and in connection with his employment with Reed’s will not
violate, any non-solicitation, non-competition, or other similar covenant or
agreement of a prior employer by which he is bound; and (iii) in connection with
his employment with Reed’s, the Executive will not use any confidential or
proprietary information he may have obtained in connection with employment with
any prior employer.

 

Section 2 Initial Term; Renewal Terms; Notice of Non-Renewal. The initial term
of this Agreement shall be for a period of three (3) years (the “Term”),
beginning on the Effective Date and ending on the third anniversary of the
Effective Date or, if earlier, termination in accordance with Section 6 below.
On the third anniversary of the Effective Date (the “Renewal Date”), the term of
this Agreement shall automatically extend for an additional period of one (1)
year, unless Executive’s employment has earlier terminated or either party
hereto has given the other party written notice of non-renewal at least three
(3) months prior to the Renewal Date. The first three (3)-year period of the
term of this Agreement shall be the “Initial Term” and the one (1)-year period
commencing on the first Renewal Date shall be the “Renewal Term.” The Initial
Term and Renewal Term are collectively referred to herein as the “Term.”

 

Section 3 Position. The Executive will be employed as the Chief Executive
Officer (“CEO”) of Reed’s and will report to the board of directors of Reed’s
(“Board”). The Executive will have the duties and responsibilities customarily
attendant to the position of CEO. The Board has appointed Employee to serve on
the Board and will nominate Employee as part of slate of directors to be elected
by the shareholders of the Company annually at the annual meeting of
shareholders each year during the Term. Executive will also have such other
duties and responsibilities that are commensurate with his position as
specifically delegated to him from time to time by the Board. Executive shall be
subject to the Bylaws, policies, practices, procedures and rules of the Company,
currently existing and as may be modified from time to time, including those
policies and procedures set forth in the Company’s Code of Conduct and Ethics.
Executive’s principal office, and principal place of employment, shall be at the
Company’s offices, currently in Norwalk, Connecticut, provided that Executive
may be required under business circumstances to travel outside the location of
his principal employment in connection with performing his duties under this
Agreement.

 

 

 

 

Section 4 Restrictive Covenants; Representations.

 

4.1 Loyal Performance. During the Executive’s employment with Reed’s, the
Executive will devote his full business time and attention to the performance of
his duties as CEO and will perform his duties and carry out his responsibilities
as CEO in a diligent and businesslike manner. Nothing in this Section 4.1,
however, will prevent the Executive from engaging in additional activities in
connection with personal investments or from serving in a non-management
capacity with any for profit or not for profit organization that does not
conflict with his duties under this Agreement, provided that the Executive shall
give the Board prior notice of his service to any for profit or not for profit
organization so that it may review the same for compliance with the terms of
this Agreement.

 

4.2 Confidential Information. Executive acknowledges that the information,
observations and data (including, without limitation, trade secrets, know-how,
research and inventions, processes, formulas, technology, designs, drawings,
specifications, marketing and advertising materials, distribution and sales
methods and systems, sales and profit figures and other technical and business
information) concerning the business or affairs of the Company or any of its
affiliates obtained by him while employed by the Company (“Confidential
Information”) are the property of the Company or such affiliate. Therefore,
Executive agrees that he shall not disclose to any unauthorized person or use
for his own purposes any Confidential Information without the prior written
consent of the Company, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public other than as a
result of Executive’s acts or omissions to act. Executive will deliver to the
Company at the termination of the Term, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof) to the
extent containing Confidential Information or Work Product (as defined below) of
the Company or any of its affiliates which he may then possess or have under his
control.

 

4.3 Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company’s or any of its affiliates’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while employed by the
Company (“Work Product”) belong to the Company or such affiliate. Executive
shall promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after the Term) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

 

2

 

 

4.4 Unfair Competitive Activities; Protection of Trade Secrets.

 

(a) Executive acknowledges that Executive’s services to the Company require the
use of information including a formula, pattern, compilation, program, device,
method, technique, or process that the Company has made reasonable efforts to
keep confidential and that derives independent economic value, actual or
potential, from not being generally known to the public or to other persons who
can obtain economic value from its disclosure or use (“Trade Secrets”).
Executive further acknowledges and agrees that the Company would be irreparably
damaged if Executive were to provide similar services requiring the use of such
Trade Secrets to any person or entity competing with the Company or engaged in a
similar business. Therefore, Executive agrees that during the period of
Executive’s employment with the Company or any of its affiliates and thereafter
until the later of (i) three (3) month period immediately thereafter and (ii)
the expiration of the Severance Period, if applicable, (the later of (i) and
(ii), the “Protection Period”), he will not, either directly or indirectly, for
himself or any other person or entity (i) induce or attempt to induce any
employee of the Company or any of its affiliates to leave the employ of the
Company or such affiliate, or in any way interfere with the relationship between
the Company or any affiliate and any employee thereof, (ii) induce or attempt to
induce any customer, supplier, licensee, licensor or other business relation of
the Company or any affiliate to cease doing business with the Company or such
affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor or business relation and the Company or
any affiliate (including, without limitation, making any negative statements or
communications about the Company or its affiliates) or (iii) participate in any
business in the United States that is directly and materially competitive with
the material business of the Company, the innovation, sale and distribution of
ginger beer and craft soda, in which he would be reasonably likely to employ,
reveal, or otherwise utilize Trade Secrets used by the Company prior to the
Executive’s termination. “Participate” includes any direct or indirect interest
in any enterprise, whether as an officer, director, employee, partner, sole
proprietor, agent, representative, independent contractor, consultant,
executive, franchisor, franchisee, creditor, owner or otherwise; provided that
the foregoing activities shall not include the passive ownership (i.e.,
Executive does not directly or indirectly participate in the business or
management of the applicable entity) of less than 5% of the stock of a
publicly-held corporation whose stock is traded on a national securities
exchange.

 

(b) Executive agrees that the aforementioned covenant contained in Section
4.4(a) is reasonable with respect to its duration, geographical area and scope.
In particular, Executive acknowledges and agrees that the Company and its
affiliates conduct their businesses on a worldwide basis and that the geographic
scope of the covenant contained in Section 4.4(a) is necessary to protect the
goodwill and Confidential Information of the Company and its affiliates.
Executive further acknowledges that the restrictions contained in Section 4.4(a)
do not impose an undue hardship on him due to the fact that he has general
business skills which may be used in industries other than those in which each
of the Company and its affiliates conduct their businesses and do not deprive
Executive of his livelihood. Executive agrees that the covenants made in Section
4.4(a) shall be construed as agreements independent of any other provision(s) of
this Agreement and shall survive any order of a court terminating any other
provision(s) of this Agreement.

 

3

 

 

(c) If, at the time of enforcement of Sections 4 of this Agreement, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area.

 

(d) Because Executive’s services are unique and because Executive has access to
Confidential Information and Work Product, the parties hereto agree that money
damages may not be an adequate remedy for any breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security). In
addition, in the event of an alleged breach or violation of this Section 4, the
Protection Period will be tolled until such breach or violation has been duly
cured. Executive agrees that the restrictions contained in Section 4 are
reasonable.

 

4.5 Additional Acknowledgments. Executive acknowledges that the provisions of
Section 4 are valuable consideration as set forth in this Agreement. Executive
expressly agrees and acknowledges that the restrictions contained in Sections 4
do not preclude Executive from earning a livelihood, nor do they unreasonably
impose limitations on Executive’s ability to earn a living. Executive
acknowledges that he has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Executive by this Agreement.

 

4.6 Other Businesses. As long as Executive is employed by the Company, Executive
agrees that he will not, except with the express written consent of the Company,
not to be unreasonably withheld, become engaged in, render services for, or
permit his name to be used in connection with any business other than the
business of the Company or any of its affiliates including activities on behalf
of charitable, religious or other non-profit entities or serving on the board of
directors of an entity that does not compete with the Company. For clarity, the
Company hereby consents to Employee’s service on the board of directors of (a)
River Hospital (of Alexandria Bay, New York), and Stache Strong (of New York,
NY), both of which Executive represents are charitable organizations.

 

4.7 Cooperation. Executive agrees that, following any termination of the
Executive’s employment, Executive will continue to provide reasonable
cooperation to Reed’s and/or any of its subsidiaries and its or their respective
counsel in connection with any investigation, administrative proceeding, or
litigation relating to any matter that occurred during Executive’s employment,
in which the Executive was involved or of which the Executive has knowledge. As
a condition of such cooperation, Reed’s shall reimburse the Executive for
reasonable out-of-pocket expenses incurred at the request of Reed’s and shall
compensate Executive at a daily rate equal to his daily rate of compensation at
the time of termination of his employment. Executive also agrees that, in the
event that the Executive is subpoenaed by any person or entity (including, but
not limited to, any government agency) to give testimony or provide documents
(in a deposition, court proceeding, or otherwise) that in any way relates to the
Executive’s employment by Reed’s, Executive will, if legally permitted, give
prompt notice of such request to Reed’s and, unless legally required to do so,
will make no disclosure until Reed’s subsidiaries has had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure.

 

4

 

 

4.8 Pre-Existing and Third Party Materials. Executive will not, in the course of
employment with Reed’s, incorporate into or in any way use in creating any Work
Product any pre-existing invention, improvement, development, concept,
discovery, works, or other proprietary right or information owned by Executive
or in which Executive has an interest without Reed’s prior written permission.
Executive hereby grants the Company a nonexclusive, royalty-free, fully-paid,
perpetual, irrevocable, sublicensable, worldwide license to make, have made,
modify, use, sell, copy, and distribute, and to use or exploit in any way and in
any medium, whether or not now known or existing, such item as part of or in
connection with such Work Product. Executive will not incorporate any invention,
improvement, development, concept, discovery, intellectual property, or other
proprietary information owned by any party other than Executive into any Work
Product without the Company’s prior written permission.

 

4.9 Attorney-in-Fact. Executive hereby irrevocably designates and appoints
Reed’s and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and on Executive’s behalf to execute and file any
such applications and to do all other lawfully permitted acts as contemplated by
this Section 4 above to further the prosecution and issuance of patents,
copyright, trademark, and mask work registrations with the same legal force and
effect as if executed by Executive, if Reed’s is unable because of Executive’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Executive’s signature for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright or trademark registrations covering the Work Product owned by
Reed’s pursuant to this Section.

 

Section 5 Compensation.

 

5.1 Base Salary. The Executive will continue to be paid a base salary at the
rate of $300,000.00 per year (the “Base Salary”) until increased as provided
herein. Subject to achievement of performance goals set by the Board for fiscal
2020, attached hereto as Exhibit B and incorporated herein by reference,
Executive’s Base Salary will increase to $350,000,00 per year on September 30,
2020. Base Salary shall be subject to annual review for additional increase, but
not decrease, in the sole discretion of the Board. The Base Salary will be
payable in equal periodic installments in accordance with Reed’s customary
payroll practices.

 

5.2 Annual Bonus. In addition to the Base Salary, the Executive will be eligible
to receive an annual or other periodic bonus for each partial or full calendar
year (which may, to the extent not relating to achievement of a specific
objective established by the Board in consultation with the Executive as
provided below, be pro-rated for partial calendar years) included in the Term at
a target amount equal to 50% of the then current Base Salary payable and based
upon performance criteria to be established by the Board in consultation with
the Executive which are anticipated to consist of specific objectives for which
specified portions of Bonus will be payable upon achievement and any remainder
discretionary based on individual and Company performance as determined by the
Board ( “Bonus”). The Bonus may, at the sole discretion of Reed’s, be paid in
cash or as a restricted stock award (subject to the Reed’s, Inc. Second Amended
and Restated 2017 Incentive Compensation (“Plan”). Except as otherwise provided
herein, in order to be eligible to receive the Bonus, the Executive must be
employed at the time of achievement of the specific objective relating thereto.
Any portion of Bonus relating to achievement of a specific objective will be
paid upon or as soon as practicable after achievement of such objective, and all
Bonus payments will in any event be paid not later March 15 of the calendar year
following the full or partial calendar year to which they relate. The Board and
the Executive will consult in good faith to establish the Bonus criteria for
each full or partial year included in the Term starting with the Effective Date
and with the commencement of each calendar year included in the Term commencing
after the Effective Date.

 

5

 

 

Executive shall be permitted to establish a so-called “10B-5” plan with a
licensed broker-dealer (the “10B-5 Plan”), which 10B-5 Plan shall be subject to
review and approval by the Company, in order to allow Executive to sell Company
stock in a manner that is consistent with applicable laws given Executive’s
position with the Company.

 

5.3 Benefits. The Executive will be entitled to four weeks of paid vacation per
calendar year in accordance with the Company’s vacation and paid time off
policy, inclusive of vacation days and sick days and excluding standard paid
Company holidays, in the same manner as paid time off days for employees of the
Company generally accrue. The Executive and his dependents will be entitled to
participate in all medical insurance and other benefit programs in effect from
time to time and available to senior executives of Reed’s at levels commensurate
with Executive’s position as CEO. Executive has been granted equity incentive
compensation awards set forth in Section 5.4 and will be entitled to additional
incentive equity compensation awards as may be approved by the Board from time
to time and made available to senior executives of Reed’s at levels commensurate
with Executive’s position as CEO. Executive will be entitled to reimbursement
for expenses incurred in connection with performance of services to Reed’s,
including, without limitation, mobile phone and other communications equipment
and travel expenses, in accordance with Reed’s expense reimbursement policies as
in effect from time to time. Reed’s will also provide Executive with a car
allowance initially at $900.00 per month and subject to increase in the
discretion of the Company. Upon submission of invoice, Reed’s will reimburse the
Executive for or pay directly all costs up to $2,500.00 incurred in connection
with the negotiation and preparation of this Agreement.

 

5.4 Equity Incentive Compensation.

 

(a) Restricted Stock Award. Concurrently with his promotion to the position of
CEO, on February 25, 2020, the Executive was awarded a restricted stock award
consisting of 150,000 shares of the Company’s common stock (“RSA Award”), which
award is evidenced by that certain Restricted Stock Award Agreement dated March
4, 2020. The RSA Award vested in full on March 1, 2020.

 

(b) Incentive Stock Option Awards. The Executive was awarded incentive stock
option awards to purchase an aggregate of up to 696,000 shares of the Company’s
common stock pursuant to Executive Incentive Stock Option Agreements dated
February 25, 2020 and May 27, 2020, respectively. Vesting of one-half of each
award is time based (collectively, “Time Based Options”) and vesting of the
remainder of each award is contingent upon achievement of performance goals set
by the Board, in its sole discretion (“Performance Based Options”). Vesting in
the entirety of the Time Based Options and Performance Based Options (and
related payment rights) shall accelerate upon any Change in Control. “Change in
Control” for this purpose means any (i) any individual, entity or group (within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1933) (a
“Person”) acquires beneficial ownership, directly or indirectly (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) (a “Beneficial
Owner”), of more than fifty percent of the combined voting power of the then
issued and outstanding shares of the voting common stock of the Company (the
“Voting Stock”), (ii) the occurrence of a merger, consolidation, reorganization,
share exchange or similar corporate transaction, whether or not the Company is
the surviving corporation, other than a transaction which would result in the
Voting Stock outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent of the voting stock of the Company
or such surviving entity immediately after such transaction, or (iii) the sale,
transfer or disposition of all or substantially all of the business and assets
of the Company to any Person. The Executive may also make equity investments in
Reed’s on terms that may be agreed upon by the Executive and Reed’s.

 

6

 

 

Section 6 Termination of Employment.

 

6.1 Termination by Reed’s. Reed’s may terminate the Executive’s employment with
Reed’s for Cause or without Cause, effective immediately on the day Reed’s gives
notice of such termination to the Executive. For purposes of this Agreement,
“Cause” means (i) a breach by Executive of his fiduciary duties to the Company;
(ii) Executive’s breach of this Agreement, which, if curable, remains uncured or
continues after thirty (30) days’ notice by the Company thereof; (iii) the
commission of (A) any crime, other than motor vehicle crimes, constituting a
felony in the jurisdiction in which committed, (B) any felony involving moral
turpitude, or (C) any other criminal act involving embezzlement,
misappropriation of money, fraud, theft, or bribery (whether or not a felony);
(iv) illegal or controlled substance abuse or insobriety while on the Company’s
premises, with an employee, customer or vendor, or while on Company business by
Executive; (v) Executive’s material negligence or dereliction in the performance
of, or failure to perform Executive’s duties of employment with the Company,
which remains uncured or continues after thirty (30) days’ notice by the Company
thereof; (vi) any conduct, action or behavior by Executive that is, or is
reasonably expected to be, materially damaging to the Company, whether to the
business interests, finance or reputation; or (vii) any disqualifying event
causing Company “bad actor” disqualification under Rule 506(d) of the Securities
Act of 1933, as amended. The cure periods set forth in Sections 6.1(ii) and
6.1(v) shall be extended if (x) Executive commenced such cure within the
aforesaid thirty (30) day period, (y) Executive pursues such cure to completion,
and (z) such further cure period does not cause material harm to the Company.

 

6.2 Termination by the Executive. The Executive may terminate the Executive’s
employment with Reed’s for Good Reason or without Good Reason, by written notice
to Reed’s effective no earlier than ninety (90) days after the date of such
notice if termination is other than for Good Reason (provided that Reed’s shall
have the right to waive such ninety (90) day notice period and accelerate
termination to any date on or after the date of such notice) and effective upon
the expiration of the cure period described below in this Section 6.2 if
termination is for Good Reason. During any period between receipt of notice of
termination from the Executive, Reed’s may suspend, reduce, or otherwise modify
any or all of Executive’s authority, duties, and responsibilities, and may
require the Executive’s absence from Reed’s offices without any such suspension,
reduction, modification, or requirement constituting grounds for Good Reason.
“Good Reason” means any (i) material breach (whether or not specified above) of
this Agreement by Reed’s, (ii) change in Executive’s title, duties, or status
within the Company that differ materially from Executive’s title, duties and
status hereunder, and/or (iii) actual or de facto change in the Company’s
principal executive office headquarters and personnel to a location that is more
than 60 miles from the Company’s present headquarters in Norwalk, Connecticut.
An event described in this Section 6.2 will not constitute Good Reason unless
the Executive provides written notice to Reed’s of the Executive’s intention to
resign for Good Reason and specifying the event or circumstance giving rise to
Good Reason within ninety (90) days of its initial existence and Reed’s does not
cure such breach or action within thirty (30) days after the date of the
Executive’s notice.

 

7

 

 

6.3 Death and Disability. The Executive’s employment under this Agreement will
terminate upon the Executive’s death. In addition, Reed’s may terminate the
Executive’s employment with Reed’s by written notice to the Executive due to
Disability. For purposes of this Agreement, “Disability” means that the
Executive has been unable, with or without reasonable accommodation and due to
physical or mental incapacity, to substantially perform the essential functions
of his duties for one hundred twenty (120) days, whether consecutive or
non-consecutive, within any calendar year.

 

6.4 Termination of Agreement. This Agreement will terminate when all obligations
of the parties under this Agreement have been satisfied.

 

6.5 Resignations. Upon any termination of the Executive’s employment hereunder
for any reason, except as may otherwise be requested by Reed’s in writing, the
Executive agrees that he will resign from any and all directorships, committee
memberships and any officer positions that he holds with Reed’s or any of its
subsidiaries.

 

Section 7 Remuneration upon Termination of Employment.

 

7.1 Termination by Reed’s without Cause or by the Executive for Good Reason. If
the Executive’s employment with Reed’s is terminated pursuant to Section 6.1 by
Reed’s without Cause or pursuant to Section 6.2 by the Executive for Good
Reason, the Executive will be entitled to the following:

 

(a) accrued and unpaid compensation and benefits (including, without limitation,
accrued vacation or paid time off, and then unreimbursed expenses) through the
date of termination of Employment (the “Accrued Benefits”);

 

(b) installment payments equal to the Executive’s Base Salary in effect
immediately prior to the Executive’s termination of employment with Reed’s, less
applicable taxes and withholdings, for six (6) months (the “Severance Period”),
plus any Bonus earned and unpaid as well as a prorated Bonus for the year of
termination, vested portion of Time Based Options and acceleration of that
portion of Time Based Options that would have otherwise vested during the
Severance Period, calculated on a pro-rata, monthly basis and based on full
calendar months (the “Severance Amount”). For clarity, the Performance Based
Options will not be subject to acceleration. In addition, to the extent
permitted by applicable law, subject to the Executive’s election of COBRA
continuation coverage under Reed’s group health plan, on the first regularly
scheduled payroll date of each month during the Severance Period, Reed’s will
pay the Executive an amount equal to the difference between the monthly COBRA
premium cost and the premium cost to the Executive as if the Executive were an
employee of Reed’s; provided, that such payments shall cease earlier than the
expiration of the Severance Period in the event that the Executive becomes
eligible to receive any comparable health benefits, including through a spouse’s
employer, during the Severance Period (the “COBRA Payments”). Executive will
notify Reed’s of Executive’s eligibility for health benefits during the
Severance Period within fifteen (15) days of such eligibility; and

 

8

 

 

(c) any and all rights he may have as a holder of vested equity interests in
Reed’s or under any applicable plan, program, or arrangement of Reed’s,
including the vested awards under the Initial Option Award and RSA Award
(“Vested Equity Awards”).

 

(d) If Reed’s elects not to renew this Agreement and Reed’s does not provide at
least three (3) months’ advance written notice of non-renewal, same shall be
deemed to be termination without cause and entitle the Executive to the same
benefits as set forth in Sections 7.1(a), 7.1(b) and 7.1(c) hereinabove, except
that the Severance Period will be reduced such that it will commence upon the
expiration of the Term and terminate three (3) months from the date on which
notice of non-renewal is given (pro-rated for partial months), instead of
terminating six (6) months from the expiration of the Term. By way of example,
if Reed’s gives Employee one (1) month’s advance written notice of non-renewal,
the Severance Period will be two (2) months.

 

7.2 Termination by Reed’s for Cause, by the Executive without Good Reason. If
the Executive’s employment with Reed’s is terminated for Cause, or by the
Executive without Good Reason, the Executive will be entitled to the Accrued
Benefits and any and all rights he may have as a holder of vested equity
interests in Reed’s or under any applicable plan, program, or arrangement of
Reed’s, including Vested Equity Awards.

 

7.3 Termination as a Result of Death or Disability. In the event of the
termination of the Executive’s employment with Reed’s pursuant to Section 6.3 as
a result of death or Disability, the Executive or the Executive’s heirs will be
entitled to the Accrued Benefits and any and all rights Executive may have as a
holder of vested equity interests in Reed’s or under any applicable plan,
program, or arrangement of Reed’s, including Vested Equity Awards.

 

7.4 Obligations Absolute. The payment and other obligations of Reed’s under this
Agreement or in connection with the Incentive Equity are absolute and
unconditional and not subject to offset or any other defense.

 

9

 

 

7.5 Deferred Compensation Matters.

 

(a) The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted the Employment
Agreement shall be interpreted to be in compliance therewith or exempt
therefrom. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on Executive by Code Section 409A
or damages for failing to comply with Code Section 409A.

 

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(c) To the extent that any payment of base salary or other compensation is to be
paid for a specified continuing period of time beyond the date of the
Executive’s separation from service in accordance with the Company’s payroll
practices (or other similar term), the payments of such base salary or other
compensation shall be made no event less frequently than monthly.
Notwithstanding the foregoing, with respect to any payments that are intended to
fall under the short-term deferral exemption from Code Section 409A, unless this
Agreement provides a specified and objectively determinable payment schedule to
the contrary, all payments due thereunder shall be made as soon as practicable
after the right to payment vests and in all events by March 15 of the calendar
year following the calendar year in which the right to payment vests. For
purposes of this section, a right to payment will be treated as having vested
when it is no longer subject to a substantial risk of forfeiture as determined
by the Company in its sole discretion.

 

(d) Notwithstanding any other payment schedule provided herein to the contrary,
if Executive is identified on the date of his separation from service a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) (which generally means a key employee of a corporation any stock
of which is publicly traded on an established securities market or otherwise),
then, with regard to any payment or the provision of any benefit that is
considered nonqualified deferred compensation subject to Code Section 409A and
payable on account of a “separation from service,” (i) such payment or benefit
shall not be made or provided until the date which is the earlier of (A) the
expiration of the six (6) month period measured from the date of Executive’s
“separation from service” and (B) the date of Executive’s death (the “Delay
Period”) to the extent required under Code Section 409A and (ii) at the end of
such six (6) month period, the Company shall make an additional payment to
Executive equal to the amount interest accruing at the then-current short-term
applicable federal rate published by the Internal Revenue Service on the value
of any such payment or benefit, accruing from the date on which it would have
otherwise been paid or provided. Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and all remaining
payments due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them therein.

 

10

 

 

(e) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” subject to Code
Section 409A, (i) all such expenses or other reimbursements hereunder shall be
paid on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (ii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to provided, in any other taxable year, and (iii) Executive’s right to
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit.

 

(f) For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to the Employment Agreement shall be treated as a
right to receive a series of separate and distinct payments.

 

(g) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

 

(h) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes nonqualified
deferred compensation subject to Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to Executive unless
otherwise permitted by Code Section 409A.

 

7.6 Notwithstanding anything in this Agreement to the contrary, the Company will
have no obligation to pay the Severance Amount and Cobra Payments payable under
this Section 7 during such times as Executive is in breach of Sections 4 hereof.
As a condition to the Company’s obligations (if any) to pay the Severance Amount
and Cobra Payments described in this Section 7, Executive will execute and
deliver a general release in the form attached hereto as Exhibit A (the “General
Release”). Executive shall forfeit all rights to the Severance Amount and Cobra
Payments described in this Section unless the General Release is signed and
delivered (and no longer subject to revocation) within thirty (30) days
following the date of Executive’s separation from service. To the extent any
such cash payment or continuing benefit to be provided is not nonqualified
deferred compensation subject to Code Section 409A, as determined by the Company
in its sole discretion, then such payment or benefit shall commence upon the
first scheduled payment date immediately after the date the release is executed
and no longer subject to revocation (the “Release Effective Date”). The first
such cash payment shall include payment of all amounts that otherwise would have
been due prior to the Release Effective Date under the terms of this Section 7.6
applied as though such payments commenced immediately upon Executive’s
separation from service, and any payments made thereafter shall continue as
provided herein. The delayed benefits shall in any event expire at the time such
benefits would have expired had such benefits commenced immediately following
Executive’s separation from service. To the extent any such cash payment or
continuing benefit to be provided is nonqualified deferred compensation subject
to Code Section 409A, as determined by the Company in its sole discretion, then
such payments or benefits shall be made or commence upon the sixtieth (60th) day
following Executive’s separation from service. The first such cash payment shall
include payment of all amounts that otherwise would have been due prior thereto
under the terms of this Section 7 had such payments commenced immediately upon
the Executive’s separation from service, and any payments made thereafter shall
continue as provided therein. The delayed benefits shall in any event expire at
the time such benefits would have expired had such benefits commenced
immediately following the Executive’s separation from service. The Company may
provide, in its sole discretion, that Executive may continue to participate in
any benefits delayed pursuant to this Section during the period of such delay,
provided that Executive shall bear the full cost of such benefits during such
delay period. Upon the date such benefits would otherwise commence pursuant to
this Section 7.6, the Company may reimburse Executive the Company’s share of the
cost of such benefits, if any, had such benefits commenced immediately upon
Executive’s separation from service. Any remaining benefits shall be reimbursed
or provided by the Company in accordance with the schedule and procedures
specified therein.

 

11

 

 

Section 8 Effect of Non-Renewal; End of Term. For clarity, non-renewal by either
party pursuant to Section 2 shall constitute termination without cause. At the
end of the Term of this Agreement, the Executive will be entitled to the Accrued
Benefits and Vested Equity and Severance Amount with a Severance Period
described in Section 7.1(d). In the event that either party has given written
notice of non-renewal and Executive’s employment with the Company continues
after the expiration of the Initial Term or any Renewal Term, such
post-expiration employment shall be “at-will” and either party may terminate
such employment with or without notice and for any reason or no reason. Except
as may otherwise be requested by Reed’s in writing, the Executive agrees that he
will resign from any and all directorships, committee memberships and any
officer positions that he holds with Reed’s or any of its subsidiaries effective
at the end of Term of this Agreement.

 

Section 9 General Provisions.

 

9.1 Notices. All notices and other communications under this Agreement must be
in writing and are deemed duly delivered when (a) delivered if delivered
personally or by recognized overnight courier service (costs prepaid), (b) sent
by facsimile with confirmation of transmission by the transmitting equipment
(or, the first business day following such transmission if the date of
transmission is not a business day) (c) sent by electronic mail with receipt
acknowledged by the recipient via email reply, or (d) received or rejected by
the addressee, if sent by certified or registered mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the individual (by name or title) designated below
(or to such other address, facsimile number or individual as a party may
designate by notice to the other parties in writing):

 

If to the Executive:

 

Norman E. Snyder, Jr.

88 Grey Rocks Road

Wilton, CT 06897

 

If to Reed’s:

 

Attention: Thomas J. Spisak

Chief Financial Officer

201 Merritt 7 Corporate Park

Norwalk CT 06851

 

12

 

 

9.2 Amendment. This Agreement may not be amended, supplemented or otherwise
modified except in a writing signed by the Executive and a director or
authorized officer of Reed’s (other than the Executive).

 

9.3 Waiver and Remedies. The Executive and Reed’s may (a) extend the time for
performance of any of the obligations or other acts of the other party, (b)
waive any inaccuracies in the representations and warranties of the other party
contained in this Agreement or in any certificate, instrument or document
delivered pursuant to this Agreement or (c) waive compliance with any of the
covenants, agreements or conditions for the benefit of such party contained in
this Agreement. Any such extension or waiver will be valid only if set forth in
a written document signed on behalf of the party against whom the waiver or
extension is to be effective. No extension or waiver will apply to any time for
performance, inaccuracy in any representation or warranty, or noncompliance with
any covenant, agreement or condition, as the case may be, other than that which
is specified in the written extension or waiver. No failure or delay by a party
in exercising any right or remedy under this Agreement or any of the documents
delivered pursuant to this Agreement, and no course of dealing between the
parties, operates as a waiver of such right or remedy, and no single or partial
exercise of any such right or remedy precludes any other or further exercise of
such right or remedy or the exercise of any other right or remedy. Any
enumeration of a party’s rights and remedies in this Agreement is not intended
to be exclusive, and a party’s rights and remedies are intended to be cumulative
to the extent permitted by law and include any rights and remedies authorized in
law or in equity. Because Executive’s services are special, unique, and
extraordinary and because Executive has access to Confidential Information and
Work Product, the parties hereto agree that money damages may be an inadequate
remedy for any breach of Section 4 of this Agreement. Therefore, in the event of
a breach or threatened breach of Section 4 of this Agreement, the Company, or
any of its successors or assigns may, in addition to other rights and remedies
existing in their favor at law or in equity, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security).

 

9.4 Entire Agreement. This Agreement, including the Exhibits attached hereto,
amends, replaces and supersedes the Original Agreement in its entirety. This
Agreement, including the Exhibits attached hereto, the Executive Incentive Stock
Option Agreements dated February 25, 2020 and May 27, 2020 and the Restricted
Stock Award Agreement dated May 4, 2020 form the entire agreement between the
Executive and Reed’s with respect to its subject matter hereof and supersede any
prior understandings, agreements or representations between the parties, written
or oral, with respect to the subject matter of this Agreement.

 

13

 

 

9.5 Assignment and Successors. This Agreement binds and benefits the parties and
their respective heirs, executors, administrators, successors and assigns,
except that the Executive may not assign any rights under this Agreement without
the prior written consent of Reed’s and Reed’s may not assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the Executive except in the case of an assignment of this Agreement to a
successor to all or substantially all of the business and assets of Reed’s and
its subsidiaries or any business division thereof or a restructuring of Reed’s.
The Executive’s obligations under this Agreement are personal to the Executive
and may not be delegated.

 

9.6 Severability. If any provision of this Agreement is held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement are not affected or impaired in any way and the
parties agree to negotiate in good faith to replace such invalid, illegal and
unenforceable provision with a valid, legal and enforceable provision that
achieves, to the greatest lawful extent under this Agreement, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
A court of competent jurisdiction, if it determines any provision of this
Agreement to be unreasonable in scope, time or geography, is hereby authorized
by the Executive and Reed’s to enforce the same in such narrower scope, shorter
time or lesser geography as such court determines to be reasonable and proper
under all the circumstances.

 

9.7 Governing Law; Mediation. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the Connecticut
without giving effect to any choice of law rules or other conflicting provision
or rule that would cause the laws of any jurisdiction to be applied. Reed’s and
the Executive agree that any and all disputes arising out of the terms of this
Agreement, the Executive’s employment by Reed’s, the Executive’s service as an
employee or officer of Reed’s or any of its subsidiaries, or the Executive’s
compensation and benefits, will be litigated in the federal or state courts in
Fairfield County, Connecticut; provided however, prior to the filing of any
lawsuit, the parties agree to mediate any dispute, controversy, or claim between
them arising out of this Agreement. Either party may commence mediation by
providing the other parties involved with a written demand for mediation,
setting forth the subject of the dispute and the relief requested. The mediation
shall be administered by JAMS, AAA or some other neutral mediator designated by
the party that first submits the demand for mediation. The mediation fees, if
any, shall be divided equally among the parties involved. If a settlement is not
reached by the parties within thirty (30) days of the demand for mediation, then
the aggrieved party may then file for suit pursuant to this Agreement The
prevailing party’s fees and costs resulting from litigation shall be paid by the
non-prevailing party. Notwithstanding the foregoing, nothing in this subsection
shall be construed as precluding the bringing an action for injunctive relief or
specific performance as provided in this Agreement.

 

9.8 Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations and to the extent that any
performance is required following termination or expiration of this Agreement.

 

14

 

 

9.9 Withholding. All amounts paid pursuant to this Agreement shall be subject to
withholding for taxes (federal, state, local, non-U.S. or otherwise) to the
extent required by applicable law.

 

9.10 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature is as effective as signing and
delivering the counterpart in person.

 

9.11 Voluntary Execution; Representations. Executive acknowledges that (a) he
has consulted with or has had the opportunity to consult with independent
counsel of his own choosing concerning this Agreement and has been advised to do
so by the Company, and (b) he has read and understands this Agreement, is
competent and of sound mind to execute this Agreement, is fully aware of the
legal effect of this Agreement, and has entered into it freely based on his own
judgment and without duress.

 



15

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement (or caused this
Agreement to be signed by their authorized representative) as of the date(s) set
forth by their signatures below.

 

REED’S, INC.         By: /s/ Thomas J. Spisak   Name: Thomas J. Spisak   Title:
Chief Financial Officer         Date: June 24, 2020         EXECUTIVE        
/s/ Norman E. Snyder, Jr.   Norman E. Snyder, Jr.         Date: June 24, 2020  



 



16

 



 

Exhibit A

 

FORM OF GENERAL RELEASE

 

KNOW ALL MEN BY THESE PRESENTS: That the undersigned, ________________
(“Executive”), on behalf of himself and his heirs, legal representatives,
administrators, executors, successors and assigns, and each of them, for good
and valuable consideration received as set forth in the Employment Agreement
dated as of _________, 20__ (the “Employment Agreement”) between Reed’s, Inc., a
Delaware corporation (the “Company”), does hereby unconditionally, knowingly,
and voluntarily release and forever discharge the Company, and its present and
former related companies, subsidiaries and affiliates, and all of their present
and former executives, officers, managers, directors, owners, members,
shareholders, partners, employees, agents, and attorneys, including in their
individual capacity, and each of its and their successors and assigns
(hereinafter collectively the “Released Parties”), from any and all known or
unknown claims, demands, actions or causes of action that now exist or may arise
in the future, based upon events occurring or omissions on or before the date of
the execution of this Release, including, but not limited to any and all claims
whatsoever pertaining in any way to Executive’s employment at the Company or
with any of the Released Parties or the termination of Executive’s employment,
including, but not limited to, any claims under: (1) the Americans with
Disabilities Act; the Family and Medical Leave Act; Title VII of the Civil
Rights Act; 42 U.S.C. Section 1981; the Older Workers Benefit Protection Act;
the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”); the
Employee Retirement Income Security Act of 1974; the Civil Rights Act of 1866,
1871, 1964, and 1991; the Rehabilitation Act of 1973; the Equal Pay Act of 1963;
the Vietnam Veteran’s Readjustment Assistance Act of 1974; the Occupational
Safety and Health Act; and the Immigration Reform and Control Act of 1986; and
any and all other federal, state, local or foreign laws, statutes, ordinances,
or regulations pertaining to employment, discrimination or pay; (2) any state
tort law theories under which an action could have been brought, including, but
not limited to, claims of negligence, negligent supervision, training and
retention or defamation; (3) any claims of alleged fraud and/or inducement, or
alleged inducement to enter into this Release; (4) any and all other tort
claims; (5) all claims for attorneys’ fees and costs; (6) all claims for
physical, mental, emotional, and/or pecuniary injuries, losses and damages of
every kind, including but not limited to earnings, punitive, liquidated and
compensatory damages, and employee benefits; (7) any and all claims whatsoever
arising under any of the Released Parties’ express or implied contract or under
any federal, state, local, or foreign law, ordinance, or regulation, or the
Constitution of any State or the United States; (8) any and all claims
whatsoever against any of the Released Parties for wages, bonuses, benefits,
fringe benefits, vacation pay, or other compensation or for any damages, fees,
costs, or benefits, in each case, except to the extent Executive has vested
rights in any of the same; and (9) any and all claims whatsoever to
reinstatement (collectively, the “Released Claims”); provided, however, that,
notwithstanding anything to the contrary contained herein, this Release shall
not cover and the Released Claims shall extend to any rights or claims, if any,
of Executive (A) as a holder of equity interests in the Company, (B) to
indemnification or advancement of expenses, (C) under Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, (D) under any profit-sharing
and/or retirement plans or benefits in which Executive has vested rights, or (E)
under Section 7 of the Employment Agreement. Executive also intends that this
Release operate as a general release of any and all claims to the fullest extent
permitted by law and a waiver of all unknown claims of the type being released
hereunder.

 

17

 

 

Notwithstanding the provisions of any state statute in effect that provides that
a general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor, and
for the purpose of implementing a full and complete release and discharge of all
Releasees with respect to claims in all jurisdictions, Executive expressly
acknowledges that this is intended to include not only claims that are known,
anticipated, or disclosed, but also claims that are unknown, unanticipated, and
undisclosed.

 

Executive acknowledges that the Severance Amount and the COBRA Payments are in
addition to anything of value to which Employee already is entitled from the
Company and constitutes good and valuable consideration for this Release.

 

Executive represents and warrants that he has not previously filed, and to the
maximum extent permitted by law agrees that he will not file, a complaint,
charge, or lawsuit against any member of the Released Parties regarding any of
the claims released herein. If, notwithstanding this representation and
warranty, the Executive has filed or files such a complaint, charge, or lawsuit,
he agrees that he shall cause such complaint, charge, or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge, or lawsuit, including without limitation the
attorneys’ fees of any member of the Released Parties against whom he has filed
such a complaint, charge, or lawsuit. This paragraph shall not apply, however,
to a claim of age discrimination under the ADEA or to any non-waivable right to
file a charge with the United States Equal Employment Opportunity Commission
(the “EEOC”); provided, however, that if the EEOC were to pursue any claims
relating to the Executive’s employment with Company, the Executive agrees that
he shall not be entitled to recover any monetary damages or any other remedies
or benefits as a result and that this Release and Section 7 of the Employment
Agreement will control as the exclusive remedy and full settlement of all such
claims by the Executive.

 

Executive agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Released Parties; the products,
services or programs provided or to be provided by the Released Parties; the
business affairs or the financial condition of the Released Parties; or the
circumstances surrounding Executive’s employment and/or termination of
employment from Company. Company agrees to cause its executive and senior
management teams not to take any action, or encourage others to take any action,
to disparage or criticize Executive. The Company agrees to instruct its
personnel not to take any action, to disparage or criticize Executive.

 

Executive acknowledges that he has been given the opportunity to review and
consider this Release for twenty-one (21) days from the date he received a copy.
If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.

 

Executive may revoke this Release after signing it by giving written notice to
the Company’s Board of Directors, within seven (7) days after signing it (the
“Revocation Period”). This Release, provided it is not revoked, will be
effective on the eighth (8th) day after execution. The Executive acknowledges
and agrees that if he revokes this Release during the Revocation Period, this
Release will be null and void and of no effect, and neither the Company nor any
other Released Party will have any obligations to pay the Executive the amounts
under Section 7 of the Employment Agreement.

 

Executive acknowledges that he has consulted with an attorney prior to signing
this Release and that he has no knowledge of any facts or circumstances that
give rise or could give rise to any claims under any of the laws listed in this
Release.

 

Executive is signing this Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this Release of his
own free will without any duress, being fully informed and after due
deliberation. Executive voluntarily accepts the consideration provided to him
for the purpose of making full and final settlement of all claims referred to
above. This Release shall be governed by and construed in accordance with the
laws of the State of Connecticut.

 

18

 

 

Exhibit B

 

SECTION 5.1 PERFORMANCE GOALS

   

[ex10-1_001.jpg]

 

 

